COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


DONIS RAY COOK
                                             MEMORANDUM OPINION*
v.   Record No. 0677-02-3                         PER CURIAM
                                                AUGUST 6, 2002
PACE COAL COMPANY AND
 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (D. Edward Wise, Jr.; Arrington Schelin &
             Herrell, P.C., on brief), for appellant.

             (S. Vernon Priddy III; Patsy L. Mundy; Sands
             Anderson Marks & Miller, on brief), for
             appellees.


     Donis Ray Cook (claimant) contends the Workers'

Compensation Commission erred in finding that he failed to prove

that his post-September 2, 1999 disability was causally related

to his compensable April 15, 1999 injury by accident or its

residual effects.     Upon reviewing the record and the parties'

briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained his burden of proof, the commission's findings are

binding and conclusive upon us.    See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying claimant an award of continuing temporary total

disability benefits after September 2, 1999, the commission

found as follows:

               Dr. [Robert W.] Walker clearly
          opined . . . that the claimant has been
          "completely" or "totally" disabled since May
          22, 1999, "as well as since that time." It
          is not clear, however, whether Dr. Walker
          attributes the claimant's continuing
          disability to his rheumatoid arthritis, the
          septic arthritis in his knee resulting from
          the hand laceration (either independently or
          as an aggravation of the rheumatoid
          arthritis), or a combination of both.
          Dr. Walker also states, "it is difficult to
          ascertain at what point his continued
          disability is because of this [subsequent
          left knee infection] as opposed to his
          continued illness with a seronegative
          rheumatoid arthritis." Our reading of
          Dr. Walker's written report and testimony
          leads us to conclude that the claimant's
          injury and subsequent left knee infection
          resulted in total disability "for a number
          of weeks," but that Dr. Walker is genuinely
          unsure about what if any role these events
          play in the claimant's continuing
          disability. As noted by the Deputy
          Commissioner, it was not clear from



                             - 2 -
           Dr. Walker's testimony why he considered the
           claimant totally disabled, or whether he
           considered the claimant totally disabled
           from all work or simply from his pre-injury
           work. Under these circumstances, we cannot
           conclude from Dr. Walker's opinion and
           testimony that he considered the claimant
           continuously and totally disabled from all
           work as of April 23, 1999, as a result of
           the April 15, 1999, injury by accident or
           its residual effects. . . . We agree with
           the employer that Dr. Walker's opinion
           supports a finding that the claimant's
           injury and subsequent left knee infection
           resulted in his total disability "for a
           number of weeks," and that this finding is
           consistent with the opinion of Dr. [J.
           Thomas] Hulvey that the claimant was
           temporarily and totally disabled until
           September 2, 1999.

     The commission's findings are amply supported by the

medical records and testimony of Dr. Walker and by Dr. Hulvey's

medical reports.   Claimant's argument that the commission

misapplied the "two causes rule" is without merit.     For the rule

to apply, the evidence must have established that there were two

causes for claimant's continuing disability, one related to the

employment and one unrelated.    See Duffy v. Commonwealth/Dep't

of State Police, 22 Va. App. 245, 251, 468 S.E.2d 702, 705

(1996).   Neither Dr. Walker's nor Dr. Hulvey's medical reports,

testimony, or opinions established that a work-related injury or

condition attributed, in whole or in part, to claimant's

post-September 2, 1999 disability.      Accordingly, we cannot find




                                - 3 -
as a matter of law that claimant's evidence sustained his burden

of proof.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                             - 4 -